   Case: 1:15-cv-10735 Document #: 204 Filed: 08/08/19 Page 1 of 4 PageID #:7273




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 SHAUN FAULEY, individually and on behalf            )
 of a class of similarly-situated persons,           )
                                                     )      No. 15 C 10735
                           Plaintiff,                )
          v.                                         )      Judge Virginia M. Kendall
                                                     )
 DRUG DEPOT, INC., a/k/a APS PHARMACY                )
 and JOHN DOES 1-10,                                 )
                                                     )
                           Defendants.               )

                                             ORDER

       Plaintiff Shaun Fauley’s Motion for Order Approving Notice of Pending Class Action [Dkt.

189] and Defendant Drug Depot, Inc.’s Motion to Modify the Certified Classes [Dkt. 199] are

currently pending before the Court. For the reasons stated here, both motions are denied without

prejudice and the parties are granted leave to refile the motions so the issues can be readdressed

after the Seventh Circuit resolves the personal jurisdiction question presented in Mussat v. IQVIA,

Inc., No. 18-8024, ECF No. 10 (7th Cir. Jan. 25, 2019) (approving appeal under Rule 23(f)); see

also No. 19-1204 (7th Cir. Feb. 1, 2019) (docketing appeal).

                                         DISCUSSION

       Plaintiff Shaun Fauley, a veterinarian, received a fax advertisement from Defendant Drug

Depot, Inc. d/b/a APS Pharmacy (“APS”) soliciting a variety of veterinary medicine compounds

made by APS. Fauley alleges violations of the Telephone Consumer Protection Act of 1991, 47

U.S.C. § 227 (“TCPA”), as amended by the Junk Fax Protection Act. In January 2018, the Court

granted Fauley’s motion for class certification and approved two separate classes of plaintiffs:




                                                 1
   Case: 1:15-cv-10735 Document #: 204 Filed: 08/08/19 Page 2 of 4 PageID #:7273




                                            Class A
       All persons or entities who were successfully sent a Fax stating, “APS Pharmacy,”
       and containing the phrase “Fax Order To: (727) 785-2502,” on July 22, 2013, and
       on September 30, 2013.

                                             Class B
       All persons or entities who were successfully sent a Fax stating, “APS Pharmacy,”
       and containing the phrase “Fax Order To (727) 785-2502,” on February 27, 2012,
       March 7, 2012, March 30, 2012, June 4, 2012, August 20, 2012, January 25, 2013,
       February 11, 2013, February 18, 2013, February 28, 2013, March 25, 2013, March
       26, 2013, July 1, 2013, July 22, 2013, August 5, 2013, September 30, 2013, March
       18, 2014, August 8, 2014, April 27, 2015.

(Dkt. 133.) In November 2018, Fauley moved for an order approving notice of the pending class

action. (Dkt. 189.) In February 2019, Defendant Drug Depot moved to modify the certified classes

to exclude any claims made on behalf of non-Illinois residents. (Dkt. 199.) Drug Depot argues in

its motion that Bristol-Myers Squibb Co. v. Sup. Ct. of California, 137 S. Ct. 1773 (2017)

forecloses the Court from exercising personal jurisdiction over Drug Depot to resolve the class

action claims of non-Illinois residents. Fauley argues that Bristol-Myers Squibb does not apply to

Rule 23 class actions.

       Courts in this District and across the country have split on the question of whether a

plaintiff may bring a nationwide class action when the court in question may only exercise specific

jurisdiction over the defendant. Compare Mussat v. IQVIA Inc., No. 17 C 8841, 2018 WL

5311903, at *3-6 (N.D. Ill. Oct. 26, 2018) (explaining that the logic underlying Bristol-Myers

Squibb applies with equal force to the class action context and thus district courts may not exercise

specific jurisdiction over a defendant to resolve the class action claims of non-Illinois residents);

Garvey v. Am. Bankers Ins. Co. of Fla., No. 17 C 986, 2019 WL 2076288, at *2-3 (N.D. Ill. May

10, 2019) (same); Bakov v. Consol. World Travel, Inc., No. 15 C 2980, 2019 WL 1294659, at *13-

14 (N.D. Ill. March 21, 2019) (same); Practice Mgmt. Support Servs. v. Cirque Du Soleil, Inc.,

301 F. Supp. 3d 840, 860-62 (N.D. Ill. 2018) (same); Chavez v. Church & Dwight Co., No. 17 C

                                                 2
   Case: 1:15-cv-10735 Document #: 204 Filed: 08/08/19 Page 3 of 4 PageID #:7273




1948, 2018 WL 2238191, at *11 (N.D. Ill. May 16, 2018) (same); DeBernardis v. NBTY, Inc., No.

17 C 6125, 2018 WL 461228 (N.D. Ill. Jan. 18, 2018) (same); McDonnell v. Nature’s Way Prods.,

LLC, No. 16 C 5011, 2017 WL 4864910 (N.D. Ill. Oct. 26, 2017) (same); with Al Haj v. Pfizer

Inc., 338 F. Supp. 3d 815, 820 (N.D. Ill. 2018) (declining to extend the logic of Bristol-Myers

Squibb to prohibit a district court from exercising specific jurisdiction over a defendant to resolve

the class action claims of non-Illinois residents and examining current precedent); Curran v. Bayer

Healthcare LLC, No. 17 C 7930, 2019 WL 398685, at *3 (N.D. Ill. Jan. 31, 2019) (same); see also

Knotts v. Nissan N. Am., Inc., 346 F. Supp. 3d 1310, 1332 (D. Minn. 2018) (“Outside of Illinois,

district courts have largely declined to extend [Bristol-Myers Squibb] to the class action context.

Indeed, most of the courts that have encountered this issue have found that Bristol-Myers does not

apply in the federal class action context. District courts in California, Louisiana, Florida, Georgia,

Virginia, Texas, the District of Columbia, and even Illinois have concluded that there are valid

reasons for limiting [Bristol-Myers Squibb] to named parties—particularly due to the material

distinctions between mass tort actions and class actions, as discussed below.”) (citations and

footnotes omitted); see also Miszczyszyn v. JPMorgan Chase Bank, N.A., No. 18 C 3633, 2019

WL 1254912, at *3 (N.D. Ill. Mar. 19, 2019) (collecting cases).

       It seems that the Seventh Circuit may soon resolve the split. See Mussat v. IQVIA, Inc.,

No. 18-8024, ECF No. 10 (7th Cir. Jan. 25, 2019) (approving appeal under Rule 23(f)); see also

No. 19-1204 (7th Cir. Feb. 1, 2019) (docketing appeal). Because the Seventh Circuit has accepted

an appeal regarding the specific issue raised in Defendant’s motion to modify the certified classes

(and, by extension, in Fauley’s motion regarding class notice), the Court will deny both motions

without prejudice and readdress them as necessary after the Court of Appeals’ decision in Mussat.

See Miszczyszyn, 2019 WL 1254912, at *3 (deferring decision on applicability of Bristol-Myers



                                                  3
   Case: 1:15-cv-10735 Document #: 204 Filed: 08/08/19 Page 4 of 4 PageID #:7273




Squibb pending resolution of Mussat); Friend v. FGF Brands (USA) Inc., No. 18 C 7644, 2019

WL 2482728, at *3 (N.D. Ill. June 12, 2019) (same).

                                         CONCLUSION

       For the reasons stated here, Plaintiff’s Motion for Order Approving Notice of Pending

Class Action [Dkt. 189] and Defendant’s Motion to Modify the Certified Classes [Dkt. 199] are

denied without prejudice and the parties are granted leave to refile the motions so the issues can

be readdressed after the Seventh Circuit’s decision in Mussat v. IQVIA, Inc., No. 18-8024, ECF

No. 10 (7th Cir. Jan. 25, 2019) (approving appeal under Rule 23(f)); see also No. 19-1204 (7th

Cir. Feb. 1, 2019) (docketing appeal).




                                             ____________________________________
                                             Virginia M. Kendall
                                             United States District Judge
Date: August 8, 2019




                                                4
